By the Court.
The action given by the statute is a “ civil action ” for rents and profits “ received ” by a co-tenant in excess of his full share, “according to the equity and justice of the case.” A civil action in which neither party has a right to demand a trial by a jury may be appealed. The case made upon this record is not an action for the recovery of money merely, but for an account according to the principles of equity, in which neither party had a right of trial by jury.
In this respect, at least, our statute differs from the English statute of 4 Anne, c. 16, § 27, which gave an action at law against a co-tenant as bailiff.
"Without undertaking, however, to define the rights given to co-tenants by our statute, we are unanimously of opinion that the district court erred in dismissing the appeal.

Judgment reversed.